NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERRY WILLIAMS,                                 No. 21-15661

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00855-DAD-EPG

 v.
                                                MEMORANDUM*
CLEMENT OGBUEHI, Physician Assistant
at Kern Valley State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      California state prisoner Gerry Williams appeals from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A). We reverse and remand.

      The district court dismissed Williams’s action after finding that Williams’s

allegations in his first amended complaint were insufficient to state a plausible

claim for deliberate indifference. However, Williams alleged that his Hepatitis C,

which led to cirrhosis of the liver, went untreated despite his reports of

excruciating pain to defendants Ogbuehi and Ulit. Williams further alleged that he

received no treatment for his pain associated with Hepatitis C and cirrhosis.

Liberally construed, these allegations were “sufficient to warrant ordering

[defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir.

2012); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (setting forth

medical deliberate indifference standard).

      REVERSED and REMANDED.




                                           2                                    21-15661